Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  PRESTIGE INSURANCE GROUP, LLC,
  a Delaware limited liability company, and
  ULISES CICCIARELLI, individually,

         Plaintiffs,

  vs.

  ALLSTATE INSURANCE COMPANY,
       an Illinois corporation,

         Defendant.

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Prestige Insurance Group, LLC, a Delaware limited liability company

  (“Prestige”), and Ulises Cicciarelli (“Cicciarelli”), individually, state as follows for their

  Complaint against Allstate Insurance Company (“Allstate”):


         1.      Prestige Insurance Group, LLC is a Delaware limited liability company authorized

  to do business in Florida, with principal place of business located in Tamarac, Broward County,

  Florida.

         2.      Cicciarelli is an individual who is domiciled in Florida.

         3.      Cicciarelli is the sole owner of Prestige.

         4.      Allstate Insurance Company is an Illinois corporation with principal place of

  business in Illinois which does business throughout the State of Florida.

         5.      This Court's jurisdiction in this matter arises under 28 U.S.C. § 1332(a)(1) and 28

  U.S.C. §2201 and damages exceed $75,000.00.

         6.      Venue is proper under 28 U.S.C. § 1391(a)(l) and (2).



                                             Page 1 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 15




         7.      Cicciarelli has held professional licenses with the State of Florida since 2006 when

  he was employed as a real estate broker associate with Florida Realty of Miami.

         8.      In that capacity, he interacted regularly with buyers and sellers on their real estate

  transactions including contract negotiations, coordination of closing processes and post-purchase

  support; worked closely with attorneys, title companies, lenders and property management

  companies, in an effort to facilitate the closing process; and had extensive experience with short

  sales and foreclosures in the Miami Dade and Broward County Florida areas.

         9.      In 2010, Cicciarelli, became President/ Broker of Prestige Real Estate Services Inc.

  where he oversaw brokerage operations for a real estate brokerage which he owned.

         10.     Cicciarelli also held a mortgage brokers license.

         11.     In those 14 years of Florida professional licensure, Cicciarelli never had any

  complaint or even a formal investigation instituted against him.

         12.     In March 2019, Cicciarelli began working with Allstate as a Producer in order to

  learn the insurance business and ultimately become an Agency Owner.

         13.     April 2020, Cicciarelli was approached by an Allstate Field Sales Leader (“FSL”),

  Kaylee Colvard to become an insurance agent for Allstate.

         14.     Cicciarelli had many discussions with Allstate employees, representatives and

  agents, who made representations regarding the benefits of becoming an Allstate agent.

         15.     These representations and inducements resulted in Cicciarelli executing an Agent

  Pre-Appointment Agreement For Allstate Exclusive Agency Program in March of 2020 and

  ultimately, as described below, agency agreements.

         16.     Part of the material inducements made to Cicciarelli by Allstate was an Enhanced

  Compensation Plan “designed to provide additional compensation that rewards new agency



                                             Page 2 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 15




  owners for profitable growth and helps them deliver on the customer value proposition through

  the trusted advisor model.”

         17.     The Enhanced Compensation Plan was delivered to Cicciarelli by FSL Kaylee

  Colvard via the Allstate Exclusive Agent Opportunity Tool (EAOT), which projects future

  commissions and bonuses. See Exhibit A.

         18.     Subsequently, Cicciarelli was guided through the process of becoming an Allstate

  agent by numerous individuals representing Allstate’s interests including Kaylee Colvard and Char

  Jordan, Territory Sales Leader (“TSL”).

         19.     In or around April of 2020, Cicciarelli made application to Allstate for an exclusive

  agency agreement.

         20.     Cicciarelli’s assigned FSL from Allstate provided all the financial information for

  Cicciarelli’s business plan which he did not create.

         21.     Cicciarelli made representations in the application with the assistance and

  encouragement of those acting on behalf of Allstate which, unbeknownst to Cicciarelli, would

  form the basis of his subsequent termination by Allstate.

         22.     Cicciarelli and Prestige were in regular communication with Allstate from the time

  of application through the execution of the agency agreements discussed below and subsequently

  regarding all aspects of Cicciarelli and Prestige’s operations.

         23.     On July 23, 2020, Cicciarelli executed Allstate’s R3001S Exclusive Agency

  Agreement (“R3001S”) in his individual capacity. See Exhibit B.

         24.     On July 27, 2020, Stephen Gilbert, on behalf of Allstate, countersigned the R3001S.

         25.     The R3001S purports to govern the independent contractor relationship between

  Allstate and Cicciarelli.



                                              Page 3 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 15




         26.     On August 3, 2020, Prestige executed Allstate’s R3001C Exclusive Agency

  Agreement (“R3001C”) in its corporate capacity. See Exhibit C.

         27.     Both the R3001S and the R3001C purport to incorporate several supplements as

  part of the terms of the agreements including Supplement for the R3001 Agreement

  (“Supplement”), Exclusive Agency Independent Contractor Manual (“EA Manual”) and the

  Allstate Agency Standards (“Agency Standards”).

         28.     From the commencement of operations, Cicciarelli and Prestige, by all objective

  calculations, was the most successful Allstate agent in the country.

         29.     These efforts earned substantial profit for Allstate and were contractually bound to

  earn commensurate commissions for Cicciarelli and Prestige.

         30.     Unbeknownst to Cicciarelli and Prestige during and after their onboarding process,

  Allstate was developing internal policies and procedures intended to reduce the commissions and

  bonuses paid to agents regardless of contractual obligations and increase the profits kept by

  Allstate on premiums.

         31.     Among other initiatives, Allstate, in June of 2020 or earlier, began a “Direct

  Channel Pricing” initiative. Allstate introduced a “channel of bind” in the District of Columbia

  and upon information and belief, elsewhere.

         32.     Through this initiative, customers bound through Allstate approved websites and

  mobile applications or an Allstate call center would receive lower cost insurance policies

  (“Policies”) based on Allstate’s circumvention of commissions paid to its agents.

         33.     Aside from this initiative, upon information and belief, Allstate sought to reduce

  commissions and bonuses paid to its contracted agents including Cicciarelli and Prestige, by

  contrived default of their agency agreement.



                                             Page 4 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 15




         34.     Although Cicciarelli and Prestige constantly and proactively communicated with

  Allstate regarding its operations, Allstate took notice of the immediate substantial success of

  Cicciarelli and Prestige.

         35.     Allstate determined that Plaintiffs’ success, while benefiting Allstate’s profits,

  would require substantial commissions and bonuses to be paid to Plaintiffs under the terms of their

  compensation structure as set forth in the agreements with Plaintiffs, including the Enhanced

  Compensation Plan.

         36.     In order to ascertain some inconsequential basis to terminate the agreements with

  Plaintiffs, Allstate began an “investigation” to determine whether the veracity of representations

  made by Plaintiffs in their application.

         37.     Allstate contemporaneously began a simultaneous investigation regarding the

  Policies written by Plaintiffs’ employees and agents.

         38.     After refusing to grant a reasonable extension of interviews demanded by Allstate

  for its “investigation”, Allstate conducted interviews of Plaintiffs and their employees on October

  12, 2020, to achieve a result which Allstate had already pre-determined.

         39.     During fully cooperative interviews of Prianca Little, Meileik Williams, Glen

  Hunter, Jose Rijos and Cicciarelli, Allstate was provided full explanations and documentation of

  all relevant information regarding the alleged basis for the “investigation”.

         40.     Plaintiffs and their employees fully complied and participated in Allstate’s sham

  investigation providing details, e-mails and text messages of all relevant communications and even

  provided further information subsequent to the interviews, which substantiated the policies were

  written to Allstate’s standards.




                                             Page 5 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 15




          41.     The information provided by Plaintiffs and corroborated by Allstate’s own

  employees demonstrated that, with respect to representations made by Plaintiffs in their

  application, Allstate was fully aware of and assented to modifications and authorized amendments

  to Plaintiffs’ intended operations prior to the time Plaintiffs began business on or around August

  1, 2020 as was common practice with Allstate.

          42.     Further, with respect to Policies written by Plaintiffs’ employees, Allstate was fully

  aware of circumstances that false or misleading information was provided by certain customers to

  Plaintiffs’ employees which is commonplace in the insurance industry.

          43.     Certain customers also provided information to Allstate subsequent to issuance of

  Policies which contradicted information they previously provided to Plaintiffs’ employees.

          44.     Even assuming Plaintiffs’ employees issued Policies outside of Allstate guidelines,

  Cicciarelli had no knowledge of such issuance and was not afforded any opportunity by Allstate

  to take any corrective actions regarding such alleged practices.

          45.     Furthermore, Cicciarelli proactively sought assistance to ensure Allstate

  compliance.

          46.     In particular, an Allstate agency process specialist who began assisting Cicciarelli

  because no compliance training was offered by Allstate until at least 45 days after Plaintiffs began

  business found no issues with any of the Policies Prestige wrote.

          47.     Indeed, from the date it began its “investigation” through November 13, 2020,

  Allstate allowed Plaintiffs to continue to pay overhead costs for operations while Allstate

  continued to profit by collecting premiums for customers who bound coverage because of

  Plaintiffs’ efforts.




                                              Page 6 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 15




         48.     On November 13, 2020, Allstate terminated the R3001C Agreement with Prestige.

  See Exhibit D (“Termination Letter”).

         49.     In a less than personalized letter, Plaintiffs were advised that:

         “This letter is notice that Allstate Insurance Company is terminating the Allstate R3001C
         Exclusive Agency Agreement ("Agreement") with [INSERT AGENCY NAME],
         ("Agency") effective immediately.”

         50.     The Termination Letter purported that it was sent pursuant to Section XVII.B.3 of

  the R3001C Agreement and alleged that:

         “Allstate is taking this action for reasons that include providing false information to the
         company and failing to issue policies according to Allstate guidelines.”

         51.     Section XVII.B.3 of the R3001C Agreement provides that “This Agreement may

  be terminated . . . by Company, with cause, immediately upon providing written notice to Agency.

  Cause may include, but is not limited to, breach of this Agreement, fraud, forgery,

  misrepresentation or conviction of a crime. The list of examples of cause just stated shall not be

  construed to exclude any other possible ground as cause for termination.”

         52.     In correspondence dated November 17, 2020, Allstate published a letter to the

  Florida Office of Insurance Regulation communicating that Cicciarelli had been terminated for

  cause for providing false information to the company and failing to issue Policies according to

  Allstate guidelines.

         53.     That November 17, 2020, correspondence was known to be false by Allstate at the

  time it was sent.

         54.     That November 17, 2020, correspondence offered to provide the Florida Office of

  Insurance Regulation “supporting documentation.”

         55.     Plaintiffs subsequently requested and were refused the supporting documentation

  or any additional information regarding the termination. In correspondence dated December 14,

                                              Page 7 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 15




  2020, Allstate stated: “We will not provide you with any of the internal investigation material that

  you requested.”

            56.    Allstate further communicated in the December 14, 2020, correspondence, that

  despite profiting from Plaintiffs’ performance under the Agreements both before and after the

  commencement of the “investigation”, it would not pay any bonus commissions to Plaintiffs

  earned from the inception of the relationship on August 1, 2020:

            “The Supplement for the R3001 Agreement, which Mr. Cicciarelli had access to, outlines
            any bonus commission guidelines. The supplement states that if the Company has
            terminated the R3001 Agreement immediately for cause, an Agent shall not be eligible for
            bonus compensation starting with the year in which the incident occurred that led to the
            termination through the year in which the Company has terminated the R3001 Agreement
            immediately for cause. Therefore, Mr. Circciarelli [sic] is not eligible for any bonus
            compensation for 2020.”

            57.    The Agreements and the Supplement afforded Allstate substantial discretion to

  determine the existence of a possible ground for termination with cause and withhold commissions

  earned.

            58.    There was no valid basis for Allstate to terminate the Agreements for cause and to

  withhold payment of bonuses earned in 2020 under the Enhanced Compensation Plan.

            59.    Plaintiffs did not provide false information to Allstate as it was in constant

  communication regarding all aspects of its business operations and Allstate assented to all changes

  to Plaintiffs’ proposed operations.

            60.    Allstate leadership was immediately aware of all aspects of Plaintiffs’ business

  model as it meets weekly to discuss staffing levels and quoting volume in the region which are

  monitored and compiled in daily and weekly reports.

            61.    These communications, at a minimum, constituted amendments to any information

  provided by Plaintiffs to Allstate.



                                              Page 8 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 9 of 15




         62.     Plaintiffs did not fail to issue Policies according to Allstate guidelines.

         63.     Moreover, to the extent that any particular policy was incorrect or issued

  improperly, Allstate selectively enforced its “guidelines” against Plaintiffs for the purpose of

  avoiding the payment of significant commissions to Plaintiffs.

         64.     Subsequent to sending the Termination Letter, Allstate has otherwise acted in bad

  faith and breached its obligations to Plaintiffs.

         65.     The Termination Letter and the Supplement provided that if Plaintiffs elected to

  sell their economic interest in their book of business, Allstate has the right of approval of the buyer.

         66.     However, Allstate imposed an arbitrary and capricious March 1, 2021 transfer

  deadline which it knew was an impossibility for Plaintiffs to meet.

         67.     Further, Allstate never advised Cicciarelli that there was a deadline to submit any

  documentation to Allstate for a proposed sale.

         68.     On February 3, 2021, when Cicciarelli contacted Allstate assigned representative,

  Maria Reuthers, to discuss the sale of Plaintiffs’ book to a potential buyer, he was advised that he

  could no longer transfer his interest because the submission deadline had passed.

         69.     Allstate had never previously advised of any such deadline.

         70.     Additionally, Allstate delayed sending Plaintiffs reports that were needed to sell the

  interest, further making it impossible for any transfer to have occurred.

         71.     Moreover, Allstate’s actions are consistent with an intent that it will not process

  any termination payment to Plaintiffs as required by the Agreement and Supplement.

         72.     The Termination Letter forewarned that “the termination payment is conditioned

  upon, for example, compliance with the confidentiality and non-solicitation provisions that survive

  the termination of the Agreement and the immediate return of all Allstate property.”



                                               Page 9 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 10 of 15




         73.      Indeed, on February 8, 2021, Allstate sent another letter to Plaintiffs falsely alleging

  that Plaintiffs “misappropriated Allstate confidential and proprietary information, including

  customer names and contact information.”

         74.      Plaintiffs immediately responded through counsel, denying the allegations and

  requesting that Allstate provide:

               a. Any information to help identify the specific confidential and proprietary

                  information Allstate believes was misappropriated;

               b. Specific names and authors of the documents involved and the dates they were

                  created, the format of the documents, the number of customers listed on such

                  documents, and how Allstate first generated this customer list.

               c. Specific dates on which Allstate believed Cicciarelli gained access, how Allstate

                  believed he gained access, and the specific actions Allstate believed constituted

                  misuse and the dates such actions occurred.

         75.      Allstate provided no such information.

         76.      The allegations in Allstate’s February 8, 2021, correspondence were contrived by

  Allstate to avoid approving any transfer of Plaintiffs’ interests or paying Plaintiffs any termination

  payment.

                                                COUNT I

                                      BREACH OF CONTRACT

         77.      Plaintiffs reincorporate all prior paragraphs of the complaint as if restated herein.

         78.      Valid agreements exist between Plaintiffs and Allstate.

         79.      Plaintiffs complied with all provisions of their agreements.




                                              Page 10 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 11 of 15




          80.     Allstate was advised of and assented to any modifications to Plaintiffs’ application

  and their agreements with Allstate.

          81.     Allstate is in breach of those agreements by, among other things, falsely alleging a

  contrived reason for termination with cause.

          82.     Allstate’s purpose in alleging a basis for a termination with cause is to avoid paying

  Plaintiffs commissions and bonuses due under the agreements and the Enhanced Compensation

  Plan.

          83.     Allstate is also in breach of their agreements by failing to provide sufficient time

  for Plaintiffs to transfer their interest.

          84.     Allstate is also in breach of their agreements by failing to pay the termination

  payment due to Plaintiffs.

          85.     Plaintiffs were damaged by Allstate’s breach.

                                                 COUNT II

                                    FRAUDULENT INDUCEMENT

          86.     Plaintiffs reincorporate all prior paragraphs of the complaint as if restated herein.

          87.     The representations made by Allstate by and through senior management to

  Plaintiffs were material and induced Plaintiffs to enter into the Agreements.

          88.     Allstate made these representations expecting that Plaintiffs would rely on the

  representations when entering into the Agreement.

          89.     Plaintiffs did rely on those representations and were induced by those

  representations to enter into the agreements.

          90.     As a result of Allstate's unilateral internal policy modifications, Plaintiffs have

  suffered and will continue to suffer injury.



                                               Page 11 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 12 of 15




                                               COUNT III

                        BREACH OF IMPLIED DUTY OF GOOD FAITH

          91.     Plaintiffs reincorporate all prior paragraphs of the complaint as if restated herein.

          92.     There exists within the Agreements between Allstate and Plaintiffs an implied

  covenant of good faith and fair dealing.

          93.     Plaintiffs had reasonable and justifiable expectations in light of their express

  agreement with Allstate.

          94.     The terms of the Agreements afforded Allstate substantial discretion to promote its

  own self-interest.

          95.     Allstate was obligated to not do anything that would injure the right of the Plaintiffs

  to receive the benefits of the contract.

          96.     Allstate was limited in its ability to negatively impact the value of the Agreements

  to the Plaintiffs.

          97.     Even if Allstate did not breach the terms of the Agreements in a technical sense, its

  conduct nevertheless deprived Plaintiffs of the benefit of their bargain.

          98.     Allstate pursued its own self-interest instead of engaging in cooperative behavior

  by deferring to Plaintiffs’ contractual interests.

          99.     Allstate acted consciously, deliberately and capriciously to contravene the

  reasonable contractual expectations of Plaintiffs.

          100.    Allstate unfairly frustrated the agreed common purpose of the Agreements and the

  reasonable expectations of Plaintiffs thereby depriving them of the benefits of the Agreements.

          101.    Plaintiffs suffered damages as a result.




                                              Page 12 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 13 of 15




                                                COUNT IV

                           VIOLATION OF FLORIDA FRANCHISE ACT

          102.     Plaintiffs reincorporate all prior paragraphs of the complaint as if restated herein.

          103.     Plaintiffs and Allstate had a commercial relationship of definite duration or

  continuing indefinite duration.

          104.    Plaintiffs were granted the right to offer, sell, and distribute services organized and

  directed by Allstate.

          105.    Plaintiffs’ independent business constitutes a component of Allstate’s distribution

  system.

          106.    The operation of Plaintiffs’ business is substantially reliant on Allstate.

          107.    Plaintiffs are “franchisees” under the Florida Franchise Act ("Act"), Fla Stat Ann

  817.416, who were granted the right to sell Allstate insurance products pursuant to Allstate's

  standards and requirements.

          108.    Allstate intentionally misrepresented the prospects or chances for success of

  Plaintiffs’ proposed agency.

          109.    Allstate intentionally misrepresented or failed to disclose efforts to establish the

  Direct Pricing initiative as well as a new independent agency model which allows independent

  agencies to sell Allstate products at a higher commission rate.

          110.     Allstate’s Direct Pricing initiative has reduced Plaintiffs’ ability to sell its book of

  business for fair value, if at all, in violation of the Act.

          111.    Allstate’s misrepresentations and failures to disclose are violations of the Act.

          112.    Plaintiffs suffered damages as a result of Allstate’s actions and omissions.




                                                Page 13 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 14 of 15




                                              COUNT V

                                           DEFAMATION

         113.    Cicciarelli reincorporates all prior paragraphs of the complaint as if restated herein.

         114.    Allstate’s correspondence to the Florida Office of Insurance Regulation was a

  publication.

         115.    The statements that Cicciarelli provided false information to Allstate and failed to

  issue Policies according to Allstate guidelines were false.

         116.    Allstate acted with knowledge or reckless disregard as to the falsity of these matters

  which were defamatory.

         117.    Cicciarelli has suffered and will suffer damages as a result.

                                              COUNT VI

                                     DECLARATORY RELIEF

         118.    Plaintiffs reincorporate all prior paragraphs of the complaint as if restated herein.

         119.    The agreements between the parties purport to impose various covenants upon

  Plaintiffs subsequent to termination of the R3001C Agreement, including non-competition

  agreements.

         120.    As a result of the breaches of the agreements by Allstate and its otherwise

  inequitable conduct, Plaintiffs should be relieved of all post-termination obligations to Allstate.


         WHEREFORE, Plaintiffs request this Court to:

                 a.      Declare that all post-termination obligations of Plaintiffs are null and void;

                 b.      Grant other such relief as the Court deems equitable and just.




                                             Page 14 of 15
Case 0:21-cv-60515-FAM Document 1 Entered on FLSD Docket 03/05/2021 Page 15 of 15




                                       DEMAND FOR JURY
        Plaintiffs request a trial by jury on all claims so triable.

                                                Respectfully submitted,
                                                HUBBARD SNITCHLER & PARZIANELLO PLC

                                                /s/ Eric A. Parzianello
                                                Eric A. Parzianello (FL Bar No. 161225)
                                                John A. Hubbard (FL Bar No. 100925)
                                                Attorney for Plaintiffs
                                                999 Vanderbilt Beach Road, Suite 200
                                                Naples, FL 34108
                                                239.325.1802
                                                eparzianello@hspplc.com
                                                jhubbard@hspplc.com

  Dated: March 5, 2021




                                             Page 15 of 15
